Name and address:
     Case
Gabriel S.H. 2:19-cv-07722-ODW-JEM
             Hopkins                    Document 22 Filed 10/10/19 Page 1 of 1 Page ID #:111
Bureau of Consumer Financial Protection
1700 G St. NW
Washington, DC 20552




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
Bureau of Consumer Financial Protection
                                                                                                          2:19-cv-7722
                                                                Plaintiff(s)
                                       v.
Certified Forensic Loan Auditors, LLC; Andrew Lehman;                                   ORDER ON APPLICATION OF NON-
Michael Carrigan                                                                      RESIDENT ATTORNEY TO APPEAR IN A
                                                            Defendant(s).                 SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Hopkins, Gabriel S.H.                              of Bureau of Consumer Financial Protection
Applicant’s Name (Last Name, First Name & Middle Initial)                          1700 G St. NW
202-435-7842                                                                       Washington, DC 20552
Telephone Number                         Fax Number
gabriel.hopkins@gmail.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Bureau of Consumer Financial Protection



 Name(s) of Party(ies) Represented                                              Plaintiff(s)   Defendant(s)       Other:
 and designating as Local Counsel
Hartmann, Leanne E.                                                            of Bureau of Consumer Financial Protection
 Designee’s Name (Last Name, First Name & Middle Initial)                          301 Howard Street, Suite 1200
      264787             415-844-9787         415-844-9788                         San Francisco, CA 94105
Designee’s Cal. Bar No.         Telephone Number           Fax Number
leanne.hartmann@cfpb.gov
                      E-Mail Address                                               Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated        October 10, 2019
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
